Case 2:20-cv-08751-DSF-SK Document 3 Filed 10/08/20 Page 1 of 2 Page ID #:5




                  UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA



CHRISTOPHER J. GREEN,                  CASE NO. 2:20-cv-8751-DSF (SK)
                   Petitioner,
                                       ORDER DISMISSING ACTION
             v.
                                       FOR LACK OF JURISDICTION
UNKNOWN,
                   Respondent.




      Petitioner is a California state prisoner who filed a letter requesting an
extension of time to file a federal habeas petition, leading the Clerk’s Office
to open this action. (ECF 1). He claims he was unable to file a timely
petition before his limitations period lapsed because he was involved in
(what appear to be) family court proceedings. (Id.). But Petitioner has filed
no actual petition presenting a justiciable “case” or “controversy.” Calderon
v. Ashmus, 523 U.S. 740, 745 (1998). Without that necessary case-opening
petition, the Court has no jurisdiction to proceed. See, e.g., Harrison v.
Warden, 2016 WL 6436826, at *1 (C.D. Cal. Oct. 31, 2016) (dismissing
action for lack of jurisdiction where petitioner filed letter requesting
extension of time to file petition but no underlying petition); Casaburi v.
Warden, 2013 WL 3367275, at *1 (C.D. Cal. July 3, 2013) (same).
Case 2:20-cv-08751-DSF-SK Document 3 Filed 10/08/20 Page 2 of 2 Page ID #:6



      Nor can the Court prospectively determine the timeliness of an unfiled
petition. See, e.g., Calderon, 523 U.S. at 746, 749 (no “justiciable case
within the meaning of Article III” where petitioner asked court to determine
timeliness “in anticipation of seeking habeas”); Melendez v. California, 2016
WL 4009874, at *2 (C.D. Cal. Apr. 14, 2016) (petitioner could not “bypass
the statute of limitations” by requesting extension of time to file petition);
Ford v. Warden, 2008 WL 2676842, at *1 (C.D. Cal. July 7, 2008)
(dismissing action where petitioner sought ruling that one-year statute of
limitations would not bar “anticipated, but not yet filed” petition).
      THEREFORE, this action is ordered DISMISSED for lack of
jurisdiction. Judgment dismissing this action without prejudice will be
entered accordingly.
      IT IS SO ORDERED.
DATED: October 8, 2020

                                     Honorable Dale S. Fischer
                                     UNITED STATES DISTRICT JUDGE




PRESENTED BY:



Steve Kim
United States Magistrate Judge




                                        2
